IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvanians for Union Reform,  :
                        Petitioner:
                                  :
     v.                           :         No. 1852 C.D. 2015
                                  :
Pennsylvania Department of State, :
                       Respondent :



                                     ORDER



            NOW, July 1, 2016, upon consideration of petitioner’s application for

reargument and respondent’s answer in response thereto, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge